I sincerely
congratulate Mr. Gurirab on his election as President of
the General Assembly at this session, the last to be held
37


before the start of the new millennium, and I wish him
great success in the performance of his duties. At the same
time I wish to thank his predecessor, Mr. Didier Opertti, for
the effective way in which he presided over the previous
Assembly.
Spain subscribes fully to the statement made by the
Minister for Foreign Affairs of Finland on behalf of the
States members of the European Union and should like to
contribute to this general debate by presenting my
delegation’s point of view with regard to the complex
problems facing the United Nations at this time.
I should also like to welcome the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga. Spain
offers them its full cooperation in the tasks that await them
as new Members of the Organization.
This has, indeed, been a difficult year for the
Organization. Serious crises have arisen in different parts of
the world and, at times, the role played in them by the
United Nations has been questioned. We are all aware of
the efforts made by the Secretary-General to enable the
Organization fully to play the role for which it was founded
in 1945. However, in certain sectors of international public
opinion the idea has taken hold that the United Nations has
been incapable of assuming its central and proper role in
such situations.
Like any human institution, the United Nations has
had its successes and its failures. Nevertheless, it has been
a key factor in international relations throughout the second
half of the twentieth century and it continues to be so on
the threshold of the twenty-first. It fulfils an essential
function, which will have to be progressively strengthened
as the phenomenon of globalization develops. It is indeed
a unique instrument for the international relations we are
sharing for the twenty-first century.
It is obvious that, while acknowledging the unique
value of the United Nations, we must revise some aspects
of the way in which it operates. That is why the process of
reform undertaken by the Secretary-General is so important.
We must continue to make further progress in that
direction.
I should like to stress that Spain does not think of the
reform of the United Nations as an exercise whose sole and
essential objective is to save money. Rather, we consider
such reform to be a way of enabling it successfully to meet
the challenges of the new century.
A key aspect of this process is the reform of the
Security Council. Spain believes that such reform must
pursue three basic goals. First, there must be greater
transparency in its working methods, with an increase in
the number and the quality of the consultations, both
between the countries that make up the Council and
between those countries and other Member States.
Secondly, it should be more efficient, for which purpose
it would be advisable to limit the exercise of the right of
veto. There are instances in which the exercise of this
right, or even the more or less veiled threat to exercise it,
has blocked the functioning of the Security Council and
prevented the adoption of essential decisions that enjoyed
a broad consensus within the international community. To
a large extent, that has promoted the image of the United
Nations as inefficient and impotent in the eyes of some
sectors of public opinion. Thirdly, it should be made more
democratic, which would mean adapting the Council’s
composition to recent developments in the international
community. In current circumstances, and given the split
between Member States, it seems possible to reach a
sufficient consensus only with regard to the idea of
increasing the number of non-permanent members. Spain
is in favour of increasing the representation on the
Security Council of all regional groups.
Delays in the payment of contributions by some
States are unjustifiable and endanger the very operation of
the Organization at the very time when it is called upon
to carry out increasingly complex tasks. It is not possible
to tolerate the current level of non-payment and at the
same time require the United Nations to set up the United
Nations Interim Administration Mission in Kosovo, to
organize the transition to independence in East Timor, to
establish international criminal courts, to deal with the
plight of refugees, to send peacekeeping forces to various
parts of the world, and to allocate sufficient resources to
its numerous development programmes.
I would like my Government’s position on this
subject to be properly understood. Spain is the eighth-
largest contributor to the Organization’s regular budget,
and as such has a very direct interest in matters such as
budgetary discipline and the effective use of resources.
Moreover, Spain considers that all matters of concern to
Member States on this issue can and must be thoroughly
discussed. What is not acceptable, however, is for anyone
to make payment conditional on the granting of unilateral
demands.
The coming Millennium Assembly will provide a
good opportunity to reflect on all these issues, as well as
38


on the role of the United Nations in the twenty-first
century. That Assembly, in the preparation of which civil
society will participate, must likewise encourage vigorous
debate yielding concrete results. That debate must, in my
opinion, focus on two main issues: the elimination of
poverty and the consequences of globalization.
A policy to eliminate poverty involves, inter alia, a
strategy of conflict prevention, sustainable development
policies, good governance and the regular provision of
funds for development financing. All these mean that
efforts must be pooled and responsibilities shared by
developed and developing States alike.
Globalization is a phenomenon that involves risks, but
that also creates opportunities. The risk is that the weakest
countries and the most defenceless sectors of the population
will be marginalized from its benefits. Clearly, decisive
action by Governments is needed, along with international
cooperation. Threats to cultural and linguistic plurality
likewise require decisive defensive measures.
At the same time, globalization also generates
opportunities and benefits: economic growth, better
communications and greater access to information, as well
as possibilities for bringing different peoples and cultures
closer together. It is especially here that the unique value of
the United Nations is most striking. In the face of all these
new global problems, which go far beyond the capacity of
States for individual action, only a multilateral response
will suffice, the result of dialogue and international
cooperation. The United Nations is the most appropriate
forum for this.
With regard to peacekeeping operations, only the
United Nations, in the final analysis, has the legitimacy
necessary to authorize them. This year Spain has doubled
the number of troops that it contributes to these operations;
they are currently deployed in United Nations missions in
Guatemala, Kosovo, Bosnia and Herzegovina and East
Timor. To this should be added the large number of troops
that my country has placed at the service of missions
authorized by Security Council resolutions, such as the
Stabilization Force (SFOR) and KFOR. Spain participated
in the United Nations Observer Mission in Angola
(MONUA) until its recent termination, and is now
cooperating with the project to strengthen African
capabilities for peacekeeping operations.
As a reflection of my country’s commitment, Spain
will in the next few weeks sign a memorandum of
understanding on placing a rapidly deployable
peacekeeping force at the disposal of the United Nations.
On the eve of the twenty-first century, it is no longer
tolerable to mankind’s ethical conscience that atrocities
and war crimes should go unpunished. But until recently
the international community had not channeled these
generalized feelings into a course of concrete action. Yet
again, it was the United Nations that did this, by
convening the Rome Conference at which the Statute of
the International Criminal Court was adopted. Spain
signed the Statute, and the ratification process is now at
an advanced stage. Moreover, Spain has taken initiatives
to promote the signing and ratification of the treaty in
order that it may enter into force as soon as possible.
The United Nations has made a vital contribution to
the universalization of human rights. Having been elected
a member of the Commission on Human Rights for a
three-year period, Spain will continue to cooperate with
the United Nations in the defence of these rights in line
with one of the basic tenets of its foreign policy.
Closely related to this issue is the concept of human
security. At a previous session of the General Assembly,
Spain took the initiative to propose a draft resolution on
the safety and security of international humanitarian
personnel, which was ultimately adopted as resolution
52/167. The activity of the Special Committee on
Children and Armed Conflict is especially important at
this time, as is the significant work of the Secretary-
General’s Special Representative on this matter, Mr. Olara
Otunnu. The recent Security Council resolution 1261
(1999) is a major step forward in the approach to this
problem.
Development cooperation is undoubtedly one of the
main global issues on the United Nations agenda. The
special meeting on development financing planned for
2001 must be properly prepared, and the follow-up of the
major conferences must continue.
Spain attaches special importance to the Heavily
Indebted Poor Countries Debt (HIPC) Initiative, whose
scope and depth must be enhanced. In the wake of
hurricane Mitch, Spain initiated debt-cancellation
programmes for the most harshly affected countries of the
Central American region.
My country has made a substantial effort in recent
years in respect of its development cooperation
programmes. Not many years ago Spain was an aid
39


recipient, while it now stands above the Organization for
Economic Cooperation and Development average in the
percentage of its gross domestic product devoted to
development. In 1998, official development assistance funds
grew by 14 per cent, placing Spain among the three
developed countries which had most increased these funds
during the year.
With regard to disarmament, the United Nations and
the Conference on Disarmament will continue to prepare
for a conference on small arms to be held in 2001, and will
attempt to offset recent reversals in the non-proliferation
regime. It is essential that the Comprehensive Nuclear-Test-
Ban Treaty should speedily enter into force, and that
difficulties in the preparation of the next review conference
of the Treaty on the Non-Proliferation of Nuclear Weapons
be overcome.
It is also necessary to conclude negotiations on a
verification protocol to the Convention on the Prohibition
of the Development, Production and Stockpiling of
Bacteriological (Biological) and Toxin Weapons and on
Their Destruction, and to address the issue of fissile
materials.
There are many other global issues on which the
United Nations plays a vital role, such as the fight against
terrorism, drugs and organized crime. However, I should
like to dwell for a moment on another matter to which my
Government attaches great importance: problems of ageing
and of older people. Spain wishes to contribute to the
debate on an international strategy on older people based on
the existing model in my country. Spain has also submitted
its candidacy as the venue for the second World Assembly
on Ageing, which could be convened in 2002.
Finally, allow me to refer to the problem of
decolonization. At the conclusion of this Decade for the
Eradication of Colonization, my country continues to
endure the presence of a colonial enclave on its territory.
Gibraltar was occupied by British troops in 1704, during
one of the European wars of succession. The Territory was
turned into a military base and the Spanish population was
expelled. Until very recently Spanish citizens in Gibraltar
suffered grave discrimination in the exercise of their rights.
General Assembly resolution 2353 (XXII) backed the
Spanish views on the decolonization of the Territory,
recognizing that Gibraltar’s colonial situation should be
settled not through self-determination, but, rather, through
the restoration of Spanish territorial integrity. Unfortunately,
its terms have been ignored by the colonial Power. Spain
and Great Britain began a process of negotiation on all
the issues, including sovereignty, based on the 1984
Brussels Declaration, but no significant progress has been
made. Spain has made a proposal to the United Kingdom
that takes into account the interests of the inhabitants of
the colony and would allow for the recovery of
sovereignty over the Territory after a lengthy period, so
far without reply. My Government will continue both its
dialogue with the United Kingdom and cooperation with
the decolonization Committee in following up on this
issue.
From the crises the world has lived through this
year, we must learn certain lessons. One is without doubt
that the political resolution of the crisis in Kosovo has
only been possible thanks to the United Nations, which
faced an urgent challenge, and on the success or failure
of its response depends to a large extent the public image
of our Organization.
In the Western Sahara Spain has supported with
concrete measures the action of the United Nations
Mission for the Referendum in Western Sahara
(MINURSO), and also the Secretary-General’s settlement
plan. It is willing to increase this support if asked to do
so by the Organization and if the parties directly involved
agree.
The new possibilities in the Middle East after the
signing of the Sharm-el Sheikh Memorandum are seen by
my country with great hope, and we are firmly committed
to continue cooperating with all sides so that the process
begun in Madrid continues on track.
Other regions of the world have suffered particularly
during this past year. Unfortunately, this is especially true
of Africa, and therefore I wish to emphasize my country’s
support for the integrated approach taken by the
Secretary-General in treating the causes of the conflicts
and promoting peace on that continent.
Finally, the most recent challenge to the United
Nations is the situation in East Timor. Spain welcomed
the adoption of Security Council resolution 1264 (1999),
and is willing to contribute to the multinational force to
guarantee security in the Territory. My country, likewise,
has announced a special contribution to the fund
established by the Office of the United Nations High
Commissioner for Refugees(UNHCR) to deal urgently
with the acute humanitarian situation and the refugee
problems on the island.
40


The Organization’s undertakings are sometimes
visible, at other times hidden, but they are always
indispensable. The citizens of our countries must value
them so that the United Nations may enjoy the backing that
it needs in order to perform its important duties effectively.
On the threshold of the twenty-first century, Spain
reiterates yet again its firm commitment to the Organization
and its willingness to put its capacity for external action at
the service of the purposes and principles enumerated in the
Charter.